1    DARIN W. SNYDER (SB #136003)
     dsnyder@omm.com
2    BILL TRAC (SB #281437)
     btrac@omm.com
3    O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
4    San Francisco, California 94111-3823
     Telephone: 415 984 8700
5    Facsimile: 415 984 8701
6    Attorneys for Defendant
     JADOO TV, INC.
7
8                       UNITED STATES DISTRICT COURT
9                     NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION
11
12   DISH TECHNOLOGIES L.L.C. AND              Case No. 5:18-cv-05214-EJD
     SLING TV L.L.C.
13                                             ANSWER TO COMPLAINT
                       Plaintiffs,
14                                             DEMAND FOR JURY TRIAL
           v.
15
     JADOO TV, INC.,
16
                       Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                              ANSWER TO COMPLAINT
                                                                   5:18-CV-05214-EJD
1          Defendant Jadoo TV, Inc. (“Jadoo”), by and through its undersigned
2    attorneys, responds to Plaintiffs DISH Technologies L.L.C. and Sling TV L.L.C.’s
3    (collectively “Plaintiffs”) Complaint (the “Complaint”) as follows:
4                                       THE PARTIES
5          1.     Jadoo is without knowledge or information sufficient to form a belief
6    as to the truth of the allegations in Paragraph 1 and on that basis denies each and
7    every allegation contained therein.
8          2.     Jadoo is without knowledge or information sufficient to form a belief
9    as to the truth of the allegations in Paragraph 2 and on that basis denies each and
10   every allegation contained therein.
11         3.     Jadoo admits that it is a corporation existing existing under the laws of
12   the State of California, with its principal place of business at 5880 West Las Positas
13   Boulevard Suite 37, Pleasanton, California 94588. Jadoo admits it operates as a
14   distributor of internet-based South Asian media content.
15                               JURISDICTION AND VENUE
16         4.     Jadoo admits that Plaintiffs purport to bring a patent infringement
17   action pursuant to Title 35 of the United States Code. Jadoo admits that this Court
18   has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
19   1338. Except as expressly admitted herein, Jadoo denies each and every allegation
20   set forth in Paragraph 4.
21         5.     Jadoo admits that this Court has personal jurisdiction over Jadoo.
22   Jadoo admits that it does business in this District. Except as expressly admitted
23   herein, Jadoo denies each and every allegation set forth in Paragraph 5.
24         6.     Jadoo admits that, for purposes of this case only, venue is proper in the
25   Northern District of California under 28 U.S.C. §§ 1391(c) and 1400(b). Jadoo
26   admits it is incorporated in California. Jadoo admits that it transacts business in
27   this judicial district. Jadoo admits that its principle place of business is at 5880 W.
28
                                                                       ANSWER TO COMPLAINT
                                               -2-                          5:18-CV-05214-EJD
1    Las Positas Blvd., Suite 37, Pleasanton, California, 94588. Except as expressly
2    admitted herein, Jadoo denies each and every allegation set forth in Paragraph 6.
3                                   THE ABS PATENTS
4          7.     Jadoo admits that on its face, U.S. Patent No. 7,818,444 (the “’444
5    Patent”) indicates that it is titled “Apparatus, system, and method for multi-bitrate
6    content streaming” and was issued by the United States Patent and Trademark
7    Office on October 19, 2010. Jadoo also admits that a copy of the ’444 Patent was
8    attached to the Complaint as Exhibit A. Except as expressly admitted herein, Jadoo
9    denies each and every allegation set forth in Paragraph 7.
10         8.     Jadoo admits that on its face, U.S. Patent No. 8,402,156 (the “’156
11   Patent”) indicates that it is titled “Apparatus, system, and method for multi-bitrate
12   content streaming” and was issued by the United States Patent and Trademark
13   Office on March 19, 2013. Jadoo also admits that a copy of the ’156 Patent was
14   attached to the Complaint as Exhibit B. Except as expressly admitted herein, Jadoo
15   denies each and every allegation set forth in Paragraph 8.
16         9.     Jadoo admits that on its face, U.S. Patent No. 9,071,668 (the “’668
17   Patent”) indicates that it is titled “Apparatus, system, and method for multi-bitrate
18   content streaming” and was issued by the United States Patent and Trademark
19   Office on June 30, 2015. Jadoo also admits that a copy of the ’668 Patent was
20   attached to the Complaint as Exhibit C. Except as expressly admitted herein, Jadoo
21   denies each and every allegation set forth in Paragraph 9.
22         10.    Jadoo admits that on its face, U.S. Patent No. 9,407,564 (the “’564
23   Patent”) indicates that it is titled “Apparatus, system, and method for adaptive-rate
24   shifting of streaming content” and was issued by the United States Patent and
25   Trademark Office on August 2, 2016. Jadoo also admits that a copy of the ’564
26   Patent was attached to the Complaint as Exhibit D. Except as expressly admitted
27   herein, Jadoo denies each and every allegation set forth in Paragraph 10.
28
                                                                      ANSWER TO COMPLAINT
                                              -3-                          5:18-CV-05214-EJD
1          11.    Jadoo is without knowledge or information sufficient to form a belief
2    as to the truth of the allegations in Paragraph 11 and on that basis denies each and
3    every allegation contained therein.
4          12.    Jadoo denies each and every allegation of Paragraph 12.
5                           BACKGROUND OF THE DISPUTE
6         MOVE IS A PIONEER OF ADAPTIVE BITRATE TECHNOLOGY
7          13.    Jadoo is without knowledge or information sufficient to form a belief
8    as to the truth of the allegations of the unnumbered subheading above and on that
9    basis denies each and every allegation contained therein. Jadoo is without
10   knowledge or information sufficient to form a belief as to the truth of the
11   allegations in Paragraph 13 and on that basis denies each and every allegation
12   contained therein.
13         14.    Jadoo is without knowledge or information sufficient to form a belief
14   as to the truth of the allegations in Paragraph 14 and on that basis denies each and
15   every allegation contained therein.
16         15.    Jadoo admits that at column 1, lines 49-53, the ’668 Patent
17   specification states: “they tend to want to see or hear the media files
18   instantaneously”; “Streaming offers the advantage of immediate access to the
19   content but currently sacrifices quality compared with downloading a file of the
20   same content.” Jadoo admits that at column 2, lines 39-41, the ’668 Patent
21   specification states: “a need exists for an apparatus, system, and method that
22   alleviate the problems of reliability, efficiency and latency.” Except as expressly
23   admitted herein, Jadoo denies each and every allegation set forth in Paragraph 15.
24         16.    Jadoo is without knowledge or information sufficient to form a belief
25   as to the truth of the allegations in Paragraph 16 and on that basis denies each and
26   every allegation contained therein.
27         17.    Jadoo admits that at column 2, lines 37-44, the ’668 Patent
28   specification states: “a need exists for an apparatus, system, and method that
                                                                      ANSWER TO COMPLAINT
                                              -4-                          5:18-CV-05214-EJD
1    alleviate the problems of reliability, efficiency, and latency”; “Additionally, such an
2    apparatus, system, and method would offer instantaneous viewing along with the
3    ability to fast forward, rewind, direct seek, and browse multiple streams.” Except
4    as expressly admitted herein, Jadoo denies each and every allegation set forth in
5    Paragraph 17.
6          18.    Jadoo is without knowledge or information sufficient to form a belief
7    as to the truth of the allegations in Paragraph 18 and on that basis denies each and
8    every allegation contained therein.
9          19.    Jadoo is without knowledge or information sufficient to form a belief
10   as to the truth of the allegations in Paragraph 19 and on that basis denies each and
11   every allegation contained therein.
12         20.    Jadoo is without knowledge or information sufficient to form a belief
13   as to the truth of the allegations in Paragraph 20 and on that basis denies each and
14   every allegation contained therein.
15                        ABS PATENTS SELL FOR $45 MILLION
16         21.    Jadoo is without knowledge or information sufficient to form a belief
17   as to the truth of the allegations of the unnumbered subheading above and on that
18   basis denies each and every allegation contained therein. Jadoo is without
19   knowledge or information sufficient to form a belief as to the truth of the
20   allegations in Paragraph 21 and on that basis denies each and every allegation
21   contained therein.
22         22.    Jadoo is without knowledge or information sufficient to form a belief
23   as to the truth of the allegations in Paragraph 22 and on that basis denies each and
24   every allegation contained therein.
25                         DISH’S USE OF THE ABS PATENTS
26         23.    Jadoo is without knowledge or information sufficient to form a belief
27   as to the truth of the allegations in Paragraph 23 and on that basis denies each and
28   every allegation contained therein.
                                                                      ANSWER TO COMPLAINT
                                              -5-                          5:18-CV-05214-EJD
1          24.    Jadoo is without knowledge or information sufficient to form a belief
2    as to the truth of the allegations in Paragraph 24 and on that basis denies each and
3    every allegation contained therein.
4          25.    Jadoo is without knowledge or information sufficient to form a belief
5    as to the truth of the allegations in Paragraph 25 and on that basis denies each and
6    every allegation contained therein.
7     JADOO’S PRODUCTS AND SERVICES INFRINGE THE ABS PATENTS
8          26.    Jadoo denies each and every allegation of the unnumbered subheading
9    above. Jadoo denies each and every allegation of Paragraph 26.
10         27.    Jadoo admits that it is a distributor of internet-based South Asian
11   media content. Except as expressly admitted herein, Jadoo denies each and every
12   allegation set forth in Paragraph 27.
13         28.    Jadoo admits that it employs features and accessories to stream live
14   and on-demand content, including television, movies, and music from India,
15   Pakistan, Bangladesh, Afghanistan, Nepal, and the Middle East. Jadoo admits that
16   users of the Jadoo5s and Jadoo4 have access to over 1,000 live streaming channels,
17   over 3,000 movies, and over 1,000,000 hours of web-based video-on-demand
18   content. Jadoo admits that the screenshot provided in Paragraph 28 of the
19   Complaint appears similar to the user interface for a Jadoo4 device. Except as
20   expressly admitted herein, Jadoo denies each and every allegation set forth in
21   Paragraph 28.
22                         (ALLEGED) CLAIMS FOR RELIEF
23    COUNT I: (ALLEGED) INFRINGEMENT OF U.S. PATENT NO. 7,818,444
24                       (ALLEGED) DIRECT INFRINGEMENT
25         29.    Jadoo incorporates by reference all prior paragraphs of this Answer in
26   response to Paragraph 29.
27         30.    Jadoo admits that the block quote included in Paragraph 30 includes
28   the same text of Claim 24 of the ’444 Patent. Jadoo admits that Exhibit G to the
                                                                     ANSWER TO COMPLAINT
                                              -6-                         5:18-CV-05214-EJD
1    Complaint includes a claim chart. Except as expressly admitted herein, Jadoo
2    denies each and every allegation set forth in Paragraph 30, including the allegation
3    that Jadoo’s Accused Products infringe any valid claim of the ’444 Patent as alleged
4    in Exhibit G to the Complaint.
5          31.    Jadoo admits that Jadoo possesses knowledge of, and is aware of, the
6    ’444 Patent. Except as expressly admitted herein, Jadoo denies each and every
7    allegation set forth in Paragraph 31.
8          32.    Jadoo denies each and every allegation set forth in Paragraph 32.
9          33.    Jadoo denies each and every allegation set forth in Paragraph 33.
10         34.    Jadoo denies each and every allegation set forth in Paragraph 34.
11         35.    Jadoo denies each and every allegation set forth in Paragraph 35.
12         36.    Jadoo denies each and every allegation set forth in Paragraph 36.
13          (ALLEGED) INDIRECT INFRINGEMENT BY INDUCEMENT
14         37.    Jadoo incorporates by reference all prior paragraphs of this Answer in
15   response to Paragraph 37.
16         38.    Jadoo denies each and every allegation set forth in Paragraph 38.
17         39.    Jadoo denies each and every allegation set forth in Paragraph 39.
18         40.    Jadoo denies each and every allegation set forth in Paragraph 40.
19         41.    Jadoo denies each and every allegation set forth in Paragraph 41.
20         42.    Jadoo denies each and every allegation set forth in Paragraph 42.
21         43.    Jadoo denies each and every allegation set forth in Paragraph 43.
22         44.    Jadoo denies each and every allegation set forth in Paragraph 44.
23         45.    Jadoo denies each and every allegation set forth in Paragraph 45.
24         46.    Jadoo denies each and every allegation set forth in Paragraph 46.
25         47.    Jadoo denies each and every allegation set forth in Paragraph 47.
26
27
28
                                                                    ANSWER TO COMPLAINT
                                             -7-                         5:18-CV-05214-EJD
1                      (ALLEGED) INDIRECT INFRINGEMENT
2                        BY CONTRIBUTORY INFRINGEMENT
3          48.    Jadoo incorporates by reference all prior paragraphs of this Answer in
4    response to Paragraph 48.
5          49.    Jadoo denies each and every allegation set forth in Paragraph 49.
6          50.    Jadoo denies each and every allegation set forth in Paragraph 50.
7          51.    Jadoo denies each and every allegation set forth in Paragraph 51.
8          52.    Jadoo denies each and every allegation set forth in Paragraph 52.
9          53.    Jadoo denies each and every allegation set forth in Paragraph 53.
10         54.    Jadoo denies each and every allegation set forth in Paragraph 54.
11         55.    Jadoo denies each and every allegation set forth in Paragraph 55.
12         56.    Jadoo denies each and every allegation set forth in Paragraph 56.
13   COUNT II: (ALLEGED) INFRINGEMENT OF U.S. PATENT NO. 8,402,156
14                       (ALLEGED) DIRECT INFRINGEMENT
15         57.    Jadoo incorporates by reference all prior paragraphs of this Answer in
16   response to Paragraph 57.
17         58.    Jadoo admits that the block quote included in Paragraph 58 includes
18   the same text of Claim 15 of the ’156 Patent. Jadoo admits that Exhibit H to the
19   Complaint includes a claim chart. Except as expressly admitted herein, Jadoo
20   denies each and every allegation set forth in Paragraph 58, including the allegation
21   that Jadoo’s Accused Products infringe any valid claim of the ’156 Patent as alleged
22   in Exhibit H to the Complaint.
23         59.    Jadoo admits that Jadoo possesses knowledge of, and is aware of, the
24   ’156 Patent. Except as expressly admitted herein, Jadoo denies each and every
25   allegation set forth in Paragraph 59.
26         60.    Jadoo denies each and every allegation set forth in Paragraph 60.
27         61.    Jadoo denies each and every allegation set forth in Paragraph 61.
28         62.    Jadoo denies each and every allegation set forth in Paragraph 62.
                                                                    ANSWER TO COMPLAINT
                                             -8-                         5:18-CV-05214-EJD
1          63.   Jadoo denies each and every allegation set forth in Paragraph 63.
2          64.   Jadoo denies each and every allegation set forth in Paragraph 64.
3           (ALLEGED) INDIRECT INFRINGEMENT BY INDUCEMENT
4          65.   Jadoo incorporates by reference all prior paragraphs of this Answer in
5    response to Paragraph 65.
6          66.   Jadoo denies each and every allegation set forth in Paragraph 66.
7          67.   Jadoo denies each and every allegation set forth in Paragraph 67.
8          68.   Jadoo denies each and every allegation set forth in Paragraph 68.
9          69.   Jadoo denies each and every allegation set forth in Paragraph 69.
10         70.   Jadoo denies each and every allegation set forth in Paragraph 70.
11         71.   Jadoo denies each and every allegation set forth in Paragraph 71.
12         72.   Jadoo denies each and every allegation set forth in Paragraph 72.
13         73.   Jadoo denies each and every allegation set forth in Paragraph 73.
14         74.   Jadoo denies each and every allegation set forth in Paragraph 74.
15                  (ALLEGED) INDIRECT INFRINGEMENT BY
16                       CONTRIBUTORY INFRINGEMENT
17         75.   Jadoo incorporates by reference all prior paragraphs of this Answer in
18   response to Paragraph 75.
19         76.   Jadoo denies each and every allegation set forth in Paragraph 76.
20         77.   Jadoo denies each and every allegation set forth in Paragraph 77.
21         78.   Jadoo denies each and every allegation set forth in Paragraph 78.
22         79.   Jadoo denies each and every allegation set forth in Paragraph 79.
23         80.   Jadoo denies each and every allegation set forth in Paragraph 80.
24         81.   Jadoo denies each and every allegation set forth in Paragraph 81.
25         82.   Jadoo denies each and every allegation set forth in Paragraph 82.
26         83.   Jadoo denies each and every allegation set forth in Paragraph 83.
27
28
                                                                   ANSWER TO COMPLAINT
                                            -9-                         5:18-CV-05214-EJD
1    COUNT III: (ALLEGED) INFRINGEMENT OF U.S. PATENT NO. 9,071,668
2                        (ALLEGED) DIRECT INFRINGEMENT
3          84.    Jadoo incorporates by reference all prior paragraphs of this Answer in
4    response to Paragraph 84.
5          85.    Jadoo admits that the block quote included in Paragraph 85 includes
6    the same text of Claim 16 of the ’668 Patent. Jadoo admits that Exhibit I to the
7    Complaint includes a claim chart. Except as expressly admitted herein, Jadoo
8    denies each and every allegation set forth in Paragraph 58, including the allegation
9    that Jadoo’s Accused Products infringe any valid claim of the ’668 Patent as alleged
10   in Exhibit I to the Complaint.
11         86.    Jadoo admits that Jadoo possesses knowledge of, and is aware of, the
12   ’668 Patent. Except as expressly admitted herein, Jadoo denies each and every
13   allegation set forth in Paragraph 86.
14         87.    Jadoo denies each and every allegation set forth in Paragraph 87.
15         88.    Jadoo denies each and every allegation set forth in Paragraph 88.
16         89.    Jadoo denies each and every allegation set forth in Paragraph 89.
17         90.    Jadoo denies each and every allegation set forth in Paragraph 90.
18         91.    Jadoo denies each and every allegation set forth in Paragraph 91.
19          (ALLEGED) INDIRECT INFRINGEMENT BY INDUCEMENT
20         92.    Jadoo incorporates by reference all prior paragraphs of this Answer in
21   response to Paragraph 92.
22         93.    Jadoo denies each and every allegation set forth in Paragraph 93.
23         94.    Jadoo denies each and every allegation set forth in Paragraph 94.
24         95.    Jadoo denies each and every allegation set forth in Paragraph 95.
25         96.    Jadoo denies each and every allegation set forth in Paragraph 96.
26         97.    Jadoo denies each and every allegation set forth in Paragraph 97.
27         98.    Jadoo denies each and every allegation set forth in Paragraph 98.
28         99.    Jadoo denies each and every allegation set forth in Paragraph 99.
                                                                    ANSWER TO COMPLAINT
                                             - 10 -                      5:18-CV-05214-EJD
1          100. Jadoo denies each and every allegation set forth in Paragraph 100.
2          101. Jadoo denies each and every allegation set forth in Paragraph 101.
3          102. Jadoo denies each and every allegation set forth in Paragraph 102.
4                    (ALLEGED) INDIRECT INFRINGEMENT BY
5                         CONTRIBUTORY INFRINGEMENT
6          103. Jadoo incorporates by reference all prior paragraphs of this Answer in
7    response to Paragraph 103.
8          104. Jadoo denies each and every allegation set forth in Paragraph 104.
9          105. Jadoo denies each and every allegation set forth in Paragraph 105.
10         106. Jadoo denies each and every allegation set forth in Paragraph 106.
11         107. Jadoo denies each and every allegation set forth in Paragraph 107.
12         108. Jadoo denies each and every allegation set forth in Paragraph 108.
13         109. Jadoo denies each and every allegation set forth in Paragraph 109.
14         110. Jadoo denies each and every allegation set forth in Paragraph 110.
15         111. Jadoo denies each and every allegation set forth in Paragraph 111.
16   COUNT IV: (ALLEGED) INFRINGEMENT OF U.S. PATENT NO. 9,407,564
17                       (ALLEGED) DIRECT INFRINGEMENT
18         112. Jadoo incorporates by reference all prior paragraphs of this Answer in
19   response to Paragraph 112.
20         113. Jadoo admits that the block quote included in Paragraph 113 includes
21   the same text of Claim 8 of the ’564 Patent. Jadoo admits that Exhibit J to the
22   Complaint includes a claim chart. Except as expressly admitted herein, Jadoo
23   denies each and every allegation set forth in Paragraph 113, including the allegation
24   that Jadoo’s Accused Products infringe any valid claim of the ’564 Patent as alleged
25   in Exhibit J to the Complaint.
26         114. Jadoo admits that Jadoo possesses knowledge of, and is aware of, the
27   ’564 Patent. Except as expressly admitted herein, Jadoo denies each and every
28   allegation set forth in Paragraph 114.
                                                                    ANSWER TO COMPLAINT
                                              - 11 -                     5:18-CV-05214-EJD
1          115. Jadoo denies each and every allegation set forth in Paragraph 115.
2          116. Jadoo denies each and every allegation set forth in Paragraph 116.
3          117. Jadoo denies each and every allegation set forth in Paragraph 117.
4          118. Jadoo denies each and every allegation set forth in Paragraph 118.
5          119. Jadoo denies each and every allegation set forth in Paragraph 119.
6          (ALLEGED) INDIRECT INFRINGEMENT BY INDUCEMENT
7          120. Jadoo incorporates by reference all prior paragraphs of this Answer in
8    response to Paragraph 120.
9          121. Jadoo denies each and every allegation set forth in Paragraph 121.
10         122. Jadoo denies each and every allegation set forth in Paragraph 122.
11         123. Jadoo denies each and every allegation set forth in Paragraph 123.
12         124. Jadoo denies each and every allegation set forth in Paragraph 124.
13         125. Jadoo denies each and every allegation set forth in Paragraph 125.
14         126. Jadoo denies each and every allegation set forth in Paragraph 126.
15         127. Jadoo denies each and every allegation set forth in Paragraph 127.
16         128. Jadoo denies each and every allegation set forth in Paragraph 128.
17         129. Jadoo denies each and every allegation set forth in Paragraph 129.
18         130. Jadoo denies each and every allegation set forth in Paragraph 130.
19                  (ALLEGED) INDIRECT INFRINGEMENT BY
20                       CONTRIBUTORY INFRINGEMENT
21         131. Jadoo incorporates by reference all prior paragraphs of this Answer in
22   response to Paragraph 131.
23         132. Jadoo denies each and every allegation set forth in Paragraph 132.
24         133. Jadoo denies each and every allegation set forth in Paragraph 133.
25         134. Jadoo denies each and every allegation set forth in Paragraph 134.
26         135. Jadoo denies each and every allegation set forth in Paragraph 135.
27         136. Jadoo denies each and every allegation set forth in Paragraph 136.
28         137. Jadoo denies each and every allegation set forth in Paragraph 137.
                                                                  ANSWER TO COMPLAINT
                                           - 12 -                      5:18-CV-05214-EJD
1          138. Jadoo denies each and every allegation set forth in Paragraph 138.
2          139. Jadoo denies each and every allegation set forth in Paragraph 139.
3                                       JURY DEMAND
4          140. Plaintiffs’ “Jury Demand” is not a factual allegation, and Jadoo
5    accordingly is not required to provide a response.
6                                   PRAYER FOR RELIEF
7          141. In response to Plaintiffs’ prayer for relief, Jadoo denies each and every
8    allegation contained therein and, further, Jadoo specifically denies that Plaintiffs are
9    entitled to any of the relief requested in the Complaint; specifically denies that
10   Plaintiffs are entitled to an adjudication that Jadoo has infringed the ABS Patents,
11   directly, jointly, and/or indirectly by way of inducing and/or contributing to the
12   infringement of the ABS Patents; specifically denies that Plaintiffs are entitled to
13   any injunctive relief; specifically denies that Plaintiffs have been damaged by any
14   acts of Jadoo in any way or that Plaintiffs are entitled to any award of damages,
15   costs, expenses, or interest; specifically denies that Plaintiffs are entitled to
16   enhanced damages or treble damages; and specifically denies that this case is
17   “exceptional” or that Plaintiff is entitled to attorneys’ fees.
18         AFFIRMATIVE DEFENSES OF DEFENDANT JADOO TV, INC.
19         142. Jadoo alleges the following as separate and affirmative defenses to the
20   Complaint. By virtue of having listed the following defenses, Jadoo does not
21   assume any legal or factual burden not otherwise assigned to it under the law.
22                           FIRST AFFIRMATIVE DEFENSE
23         143. Jadoo has not engaged in any acts that would constitute direct or
24   indirect infringement of any valid claim of any the Asserted Patents, either literally
25   or under the doctrine of equivalents, willfully or otherwise.
26
27
28
                                                                         ANSWER TO COMPLAINT
                                               - 13 -                         5:18-CV-05214-EJD
1                          SECOND AFFIRMATIVE DEFENSE
2          144. The claims of the Asserted Patents are invalid and/or unenforceable for
3    failure to satisfy the conditions of patentability set forth in 35 U.S.C. §§ 101 et seq.,
4    including at least sections 101, 102, 103, 112, and 116.
5                            THIRD AFFIRMATIVE DEFENSE
6          145. Plaintiffs’ claims are barred, in whole or in part, by the doctrines of
7    waiver, laches, and/or estoppel.
8                          FOURTH AFFIRMATIVE DEFENSE
9          146. The Complaint fails to state a cause of action on which relief may be
10   granted.
11                           FIFTH AFFIRMATIVE DEFENSE
12         147. Plaintiffs are barred, under the doctrine of prosecution history
13   estoppel, from construing the claims of the Asserted Patents in such a way as may
14   cover any of Jadoo’s products or processes by reasons of statements made to the
15   United States Patent and Trademark Office during the prosecution of the
16   applications that led to the issuance of the Asserted Patents.
17                           SIXTH AFFIRMATIVE DEFENSE
18         148. On information and belief, Plaintiffs’ claims are barred, in whole or in
19   part, because Plaintiffs do not possess all rights in the Asserted Patents and
20   therefore lacks standing to bring suit.
21                         SEVENTH AFFIRMATIVE DEFENSE
22         149. On information and belief, Plaintiffs; claims are barred, in whole or in
23   part, because Plaintiffs failed to join the owner or owners of one or more of the
24   Asserted Patents.
25                          EIGHTH AFFIRMATIVE DEFENSE
26         150. Plaintiff’s right to seek damages is limited by statute because it may
27   not recover money damages for any alleged infringement committed more than six
28   years before the filing of its Complaint under of 35 U.S.C. § 286.
                                                                       ANSWER TO COMPLAINT
                                               - 14 -                       5:18-CV-05214-EJD
1                           NINTH AFFIRMATIVE DEFENSE
2          151. Plaintiffs are precluded from recovering attorneys’ fees associated
3    with this action under 35 U.S.C. § 285 or costs associated with this action under 35
4    U.S.C. § 288.
5                           TENTH AFFIRMATIVE DEFENSE
6          152. Plaintiffs’ claims for relief are barred by the doctrines of exhaustion,
7    first sale, license, implied license, full compensation, or restrictions against double
8    recovery.
9                        ELEVENTH AFFIRMATIVE DEFENSE
10         153. To the extent that Plaintiffs’ claims are directed to acts occurring
11   outside the United States, those claims for relief are barred or limited by the
12   doctrine of territoriality by 35 U.S.C. § 271 et seq., including but not limited to
13   § 271(a) and (c).
14                        TWELFTH AFFIRMATIVE DEFENSE
15         154. Plaintiffs’ claims are barred in whole or in part from recovering
16   damages due to a failure by the owner and/or licensee of the Asserted Patents to
17   mark relevant products as required by 35 U.S.C. § 287.
18                   RESERVATION OF ADDITIONAL DEFENSES
19         155. Jadoo reserves the right to assert additional defenses that it learns of
20   through discovery in this action.
21                           JADOO’S PRAYER FOR RELIEF
22         156. Jadoo seeks the following relief:
23                a. A judgment that Jadoo has not infringed any of the Asserted
24                   patents;
25                b. A judgment that the Asserted Patents are invalid and/or
26                   unenforceable against Jadoo;
27                c. A judgment declaring this case exceptional under 35 U.S.C. § 285
28                   and awarding Jadoo its attorneys’ fees and prejudgment interest,
                                                                       ANSWER TO COMPLAINT
                                              - 15 -                        5:18-CV-05214-EJD
1             and an award to Jadoo of all of its costs of this action; and
2          d. Such other relief as the Court shall deem just and proper.
3                JADOO’S DEMAND FOR A JURY TRIAL
4    157. Jadoo demands a trial by jury on all issues so triable.
5
6    Dated: November 1, 2018              O’MELVENY & MYERS LLP
7
8                                         By:         /s/ Darin W. Snyder
                                                      Darin W. Snyder
9
                                          Attorneys for Defendant
10                                        Jadoo TV, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               ANSWER TO COMPLAINT
                                      - 16 -                        5:18-CV-05214-EJD
